      CASE 0:20-cv-00864-SRN-LIB Document 11 Filed 07/07/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Thomas Evenstad,                                          Civ. No. 20-864 (SRN/LIB)
                           Plaintiff,

       v.                                                           ORDER

Paul Schnell, et al.,
                           Defendants.



       Based upon the Report and Recommendation of United States Magistrate Judge Leo

I. Brisbois, and after an independent review of the files, records and proceedings in the

above-entitled matter, it is ORDERED:

   1. Plaintiff’s Motion for Preliminary Injunction, [Docket No. 3], is DENIED without

       prejudice.

                                               BY THE COURT:

DATED: July 6, 2020                            s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
